944 N.E.2d 344 (2011)
Pierre L. JORDAN, movant,
v.
Hon. Gary V. PUMILIA, Judge of the Seventeenth Judicial Circuit, et al. respondents.
No. 111859.
Supreme Court of Illinois.
March 16, 2011.
Motion by movant for a supervisory order. Motion allowed. In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its order of January 11, 2011 in People v. Jordan No. 2-10-0816, and to dismiss the appeal. The Circuit Court of Winnebago County is directed to vacate its order of July 28, 2010 in People v. Jordan No. 09 CF 2164 dismissing the defendant's motion to vacate the guilty plea. The circuit court is directed to consider the motion to vacate the guilty plea on the merits.
Order entered by the Court.